BRICKEN, Presiding Judge.
The appellant' was tried and convicted in the lower court for the violation of the prohibition law; the specific charge being that he unlawfully had whiskey in his possession.
The evidence in this case was without dispute or conflict, as there was no evidence offered by the defendant.
That for the State consisted of the testimony of the Sheriff of the county, and also of a State highway patrolman. This evidence made out a complete case for the State in its every detail. The trial court properly adjudged the defendant guilty as charged.
Pending the trial the defendant reserved one of two exceptions, which have been examined and considered. There is no semblance of merit in either of the exceptions reserved; hence the judgment of conviction will stand affirmed.
Affirmed.